Exhibit 10.26

INDIVIDUAL GOALS

GILEAD SCIENCES, INC.

RESTRICTED STOCK UNIT ISSUANCE AGREEMENT

RECITALS

A. The Board has adopted the Plan for the purpose of providing incentives to
attract, retain and motivate eligible Employees, Directors and Consultants who
provide services to the Corporation (or any Related Entity).

B. Participant is to render valuable services to the Corporation (or a Related
Entity), and this Agreement is executed pursuant to, and is intended to carry
out the purposes of, the Plan in connection with the Corporation’s issuance of
shares of Common Stock to Participant thereunder.

C. All capitalized terms in this Agreement shall have the meaning assigned to
them in the attached Appendix A.

NOW, THEREFORE, the Corporation hereby awards Restricted Stock Units to
Participant upon the following terms and conditions:

1. Grant of Restricted Stock Units. The Corporation hereby awards to
Participant, as of the Award Date, Restricted Stock Units under the Plan. Each
Restricted Stock Unit represents the right to receive one share of Common Stock
on the vesting date of that unit. The number of shares of Common Stock subject
to the awarded Restricted Stock Units, the applicable vesting schedule for those
shares, the dates on which those vested shares shall become issuable to
Participant and the remaining terms and conditions governing the award (the
“Award”) shall be as set forth in this Agreement.

AWARD SUMMARY

 

Participant:    Award Date:                            , 20    
Number of Shares Subject to Award:                                 shares of
Common Stock (the “Shares”)



--------------------------------------------------------------------------------

Vesting Schedule:

The vesting of the Shares shall be tied to the attainment of the Performance
Objectives set forth in attached Schedule I and the Participant’s Continuous
Service through the Completion Date of each Performance Objective. The
Performance Objectives shall be equally weighted in that the number of Shares
allocated to each Performance Objective shall be determined by dividing the
total number of such Shares by the              (            ) Performance
Objectives, and the number of Shares so allocated to each Performance Objective
shall be designated the “Pro-Rated Shares.”

Participant shall, within fifteen (15) days after the attainment of each
Performance Objective, notify the Administrator of the Completion Date of that
Performance Objective. Within forty-five (45) days after receipt of such notice,
the Administrator shall, in its sole discretion, determine and certify whether
that Performance Objective has in fact been attained. Upon the Administrator’s
certification that the Performance Objective has been attained, the Pro-Rated
Shares allotted to that Performance Objective shall vest; provided, however that
Participant shall not vest in any portion of those Pro-Rated Shares unless
Participant remained in Continuous Service through the Completion Date for that
Performance Objective (the “Normal Vesting Schedule”).

Should the Administrator determine that one or more Performance Objectives has
not been attained prior to the latest Completion Dates for those Performance
Objectives, then Participant shall not vest in any of the Pro-Rated Shares
allotted to those Performance Objectives, and this Award shall be cancelled with
respect to the Restricted Stock Units covering those Pro-Rated Shares.

One or more Shares may also vest accordance with the special vesting provisions
of Paragraph 3 or 5 of this Agreement, whether or not the Performance Objectives
allotted to those Shares are attained.

 

Issuance Schedule:

Each allotment of Pro-Rated Shares in which Participant vests in accordance with
the Normal Vesting Schedule shall be issued on the date that Pro-Rated Share
allotment so vests or as soon thereafter as administratively practicable, but in
no event later than the later of (i) the close of the calendar year in which the
Completion Date for that Pro-Rated Share allotment occurs or (ii) the fifteenth
day of the third calendar month following such Completion Date (the “Issuance
Date”). Each allotment of Pro-Rated Shares that vests pursuant to the special
vesting provisions of Paragraph 3 or 5 of this Agreement shall be issued in
accordance with the applicable provisions of such Paragraph. The Corporation
shall collect the applicable Withholding Taxes with respect to the issued Shares
pursuant to the procedures set forth in Paragraph 7 of this Agreement.

 

2



--------------------------------------------------------------------------------

2. Limited Transferability. Prior to the actual issuance of the Shares which
vest hereunder, Participant may not transfer any interest in the restricted
stock units subject to the Award or the underlying Shares or pledge or otherwise
hedge the sale of those units or Shares, including (without limitation) any
short sale or any acquisition or disposition of any put or call option or other
instrument tied to the value of those Shares. However, any Shares which vest
hereunder but otherwise remain unissued at the time of Participant’s death may
be transferred pursuant to the provisions of Participant’s will or the laws of
inheritance or to Participant’s designated beneficiary or beneficiaries of this
Award. Participant may also direct the Corporation to record the ownership of
any Shares which in fact vest and become issuable hereunder in the name of a
revocable living trust established for the exclusive benefit of Participant or
Participant and his or her spouse. Participant may make such a beneficiary
designation or ownership directive at any time by filing the appropriate form
with the Plan Administrator or its designee.

3. Continuous Service Requirement.

(a) Should Participant’s Continuous Service terminate for any reason other than
death or Permanent Disability prior to the latest Completion Dates for one or
more Performance Objective that have not otherwise been attained, then the Award
shall be immediately cancelled with respect to the Pro-Rated Shares allocated to
those Performance Objective, and the number of Restricted Stock Units will be
reduced accordingly. Participant shall thereupon cease to have any right or
entitlement to receive any Shares under those cancelled units.

(b) Should Participant’s Continuous Service terminate by reason of death or
Permanent Disability prior to the latest Completion Dates for one or more
Performance Objectives that have not otherwise been attained, then Participant
shall vest in a portion of the Pro-Rated Shares allotted to each of those
particular Performance Objectives. The portion of Pro-Rated Shares in which
Participant shall vest with respect to each such Performance Objective shall be
determined by multiplying the number of those Pro-Rated Shares by a fraction,
the numerator of which is the number of months (rounded to the next whole month)
in which Participant remained in Continuous Service following the Award Date,
and the denominator of which is the number of months (rounded to the closest
whole number) in the period beginning with the Award Date and ending with the
latest Completion Date for that particular Performance Objective. The Pro-Rated
Shares in which Participant so vests shall be issued within thirty (30) days
after the date on which the Participant’s Continuous Service terminates, but in
no event later than the later of (i) the close of the calendar year in which
such termination of Continuous Service occurs or (ii) the fifteenth day of the
third calendar month following such termination date (the “Issuance Date”).

4. Stockholder Rights and Dividend Equivalents.

(a) The holder of this Award shall not have any stockholder rights, including
voting, dividend or liquidation rights, with respect to the Shares subject to
the Award until Participant becomes the record holder of those Shares following
their actual issuance after the Corporation’s collection of the applicable
Withholding Taxes.

 

3



--------------------------------------------------------------------------------

(b) Notwithstanding the foregoing, should any dividend or other distribution,
whether regular or extraordinary and whether payable in cash, securities (other
than Common Stock) or other property, be declared and paid on the outstanding
Common Stock while one or more Shares remain subject to this Award (i.e., those
Shares are not otherwise issued and outstanding for purposes of entitlement to
the dividend or distribution), then a special book account shall be established
for Participant and credited with a phantom dividend equivalent to the actual
dividend or distribution which would have been paid on the Shares at the time
subject to this Award had they been issued and outstanding and entitled to that
dividend or distribution. As one or more Shares subsequently vest hereunder upon
the satisfaction of the applicable vesting requirements, the phantom dividend
equivalents credited to those particular Shares in the book account shall vest
and be distributed to Participant (in the same form the actual dividend or
distribution was paid to the holders of the Common Stock entitled to that
dividend or distribution or in such other form as the Administrator deems
appropriate under the circumstances) concurrently with the issuance of those
vested Shares. However, such distribution shall be subject to the Corporation’s
collection of the Withholding Taxes applicable to that distribution. Should
Participant cease Continuous Service prior to vesting in one or more Shares,
then the phantom dividend equivalents credited to those Shares shall be
cancelled, and Participant shall thereupon cease to have any further right or
entitlement to those cancelled amounts.

5. Change of Control.

(a) To the extent (i) a Change in Control is consummated prior to the latest
Completion Dates for one or more Performance Objectives that have not otherwise
been attained and (ii) Participant remains in Continuous Service through the
effective date of that Change in Control, then the Pro-Rata Shares allotted to
each of those particular Performance Objectives shall immediately vest at the
time of such Change in Control and shall be issued immediately on the effective
date of such Change in Control or as soon as administratively practicable
thereafter, but in no event more than fifteen (15) business days after such
effective date, or will otherwise be converted into the right to receive the
same consideration per share of Common Stock payable to the other stockholders
of the Corporation in consummation of the Change in Control and distributed at
the same time as such stockholder payments, but in no event shall such
distribution to Participant be completed later than the later of (i) the end of
the calendar year in which such Change in Control is effected or (ii) the
fifteenth (15th) day of the third (3rd) calendar month following the effective
date of that Change in Control (the “Issuance Date”). Each issuance or
distribution made under this Paragraph 5 shall be subject to the Corporation’s
collection of the applicable Withholding Taxes.

(b) This Agreement shall not in any way affect the right of the Corporation to
adjust, reclassify, reorganize or otherwise change its capital or business
structure or to merge, consolidate, dissolve, liquidate or sell or transfer all
or any part of its business or assets.

6. Adjustment in Shares. Should any change be made to the Common Stock by reason
of any stock split, stock dividend, recapitalization, combination of shares,
exchange of shares, spin-off transaction or other change affecting the
outstanding Common Stock as a class without the Corporation’s receipt of
consideration, or should the value of the

 

4



--------------------------------------------------------------------------------

outstanding shares of Common Stock be substantially reduced as a result of a
spin-off transaction or an extraordinary dividend or distribution, or should
there occur any merger, consolidation or other reorganization, then equitable
and proportional adjustments shall be made by the Administrator to the total
number and/or class of securities issuable pursuant to this Award in order to
reflect such change and thereby prevent a dilution or enlargement of benefits
hereunder. In making such equitable and proportional adjustments, the
Administrator shall take into account any amounts to be credited to
Participant’s book account under Paragraph 4(b) in connection with the
transaction, and the determination of the Administrator shall be final, binding
and conclusive. In the event of a Change in Control, the provisions of Paragraph
5 shall be controlling.

7. Issuance of Shares of Common Stock.

(a) The Corporation shall, on the applicable Issuance Date, issue to or on
behalf of Participant a certificate (which may be in electronic form) for the
shares of Common Stock in which Participant vests pursuant to the Normal Vesting
Schedule set forth in Paragraph 1 or the special vesting provisions of Paragraph
3 or 5 and shall concurrently distribute to the Participant any phantom dividend
equivalents with respect to those Shares.

(b) Except as otherwise provided in Paragraph 3(b) or 5(a), no shares of Common
Stock shall be issued prior to the Completion Date of the Performance Objective
to which those shares are allotted.

(c) The Corporation shall collect the Withholding Taxes with respect to each
distribution of phantom dividend equivalents by withholding a portion of that
distribution equal to the amount of the applicable Withholding Taxes, with the
cash portion of the distribution to be the first portion so withheld.

(d) Unless Participant (i) otherwise makes satisfactory arrangements with the
Corporation’s Human Resources Department, not later than forty-five (45) days
prior to the applicable vesting date of the shares which become issuable
hereunder, to pay the applicable Withholding Taxes through the delivery of a
check payable to the Corporation in the amount of such Withholding Taxes and
(ii) in fact delivers such check to the Corporation not later than that vesting
date, the Corporation shall collect the applicable Withholding Taxes through the
following automatic share withholding method:

- On the applicable Issuance Date, the Corporation shall withhold, from the
vested shares otherwise issuable to Participant at that time, a portion of those
shares with a Fair Market Value (measured as of the issuance date) equal to the
applicable Withholding Taxes; provided, however, that the number of shares which
the Corporation shall be required to so withhold shall not exceed in Fair Market
Value the amount necessary to satisfy the Corporation’s required tax withholding
obligations using the minimum statutory withholding rates for federal and state
tax purposes, including payroll taxes, that are applicable to supplemental
taxable income.

 

5



--------------------------------------------------------------------------------

(e) Except as otherwise provided in Paragraph 5 or this Paragraph 7, the
settlement of all restricted stock units which vest under the Award shall be
made solely in shares of Common Stock. In no event, however, shall any
fractional shares be issued. Accordingly, the total number of shares of Common
Stock to be issued at the time the Award vests shall, to the extent necessary,
be rounded down to the next whole share in order to avoid the issuance of a
fractional share.

8. Deferred Issue Date. Notwithstanding any provision to the contrary in this
Agreement, to the extent this Award may be deemed to create a deferred
compensation arrangement under Code Section 409A, then the following limitations
shall apply:

- No Shares or other amounts which become issuable under this Agreement by
reason of Participant’s cessation of Continuous Service shall actually be issued
to Participant until the date of Participant’s Separation from Service or as
soon thereafter as administratively practicable, but in no event later than the
later of (i) the close of the calendar year in which such Separation from
Service occurs or (ii) the fifteenth day of the third calendar month following
the date of such Separation from Service.

- No Shares or other amounts which become issuable under this Agreement by
reason of Participant’s cessation of Continuous Service shall actually be issued
to a Participant prior to the earlier of (i) the expiration of the six (6)-month
period measured from the date of his or her Separation from Service or (ii) the
date of his or her death, if the Participant is, pursuant to procedures
established by the Administrator, deemed at the time of such Separation from
Service to be a “specified employee” within the meaning of that term under Code
Section 416(i) and such delayed issuance is otherwise required in order to avoid
a prohibited distribution under Code Section 409A(a)(2). Upon the expiration of
the applicable deferral period, all Shares or other amounts deferred pursuant to
this Paragraph 8 shall be issued in a lump sum to the Participant.

9. Leaves of Absence. For purposes of the Normal Vesting Schedule set forth in
Paragraph 1 of this Agreement, Participant shall be deemed to remain in
Continuous Service during any period Participant is on a military leave, sick
leave or other personal leave approved by the Corporation. However, for purposes
of applying the special vesting acceleration provisions of Paragraphs 3(b) and
5(a), Participant shall be deemed to have ceased Continuous Service upon the
commencement date of any leave of absence and not to remain in Continuous Status
during the period of that leave, except to the extent otherwise required by law
or pursuant to the following policy:

 

6



--------------------------------------------------------------------------------

- Participant shall be deemed to remain in Continuous Service status during
(i) the first three (3) months of an approved personal leave of absence or
(ii) the first seven (7) months of any bona fide leave of absence (other than an
approved personal leave) and shall be deemed to cease Continuous Service upon
the expiration of the applicable three (3)-month or seven (7)-month period.

- In the event Participant is on such an approved or bona fide leave of absence,
he or she shall in all events be deemed to cease Continuous Service upon the
earlier of (i) the expiration date of that leave of absence, unless Participant
returns to active Continuous Service on or before that date, or (ii) the date
Participant’s Continuous Service actually terminates by reason of his or her
voluntary or involuntary termination or by reason of his or her death or
disability.

10. Compliance with Laws and Regulations. The issuance of shares of Common Stock
pursuant to the Award shall be subject to compliance by the Corporation and
Participant with all Applicable Laws relating thereto.

11. Notices. Any notice required to be given or delivered to the Corporation
under the terms of this Agreement shall be in writing and addressed to the
Corporation at its principal corporate offices. Any notice required to be given
or delivered to Participant shall be in writing and addressed to Participant at
the most current address then indicated for Participant on the Corporation’s
employee records or shall be delivered electronically to Participant through the
Corporation’s electronic mail system or through an on-line brokerage firm
authorized by the Corporation to effect sales of the Common Stock issued
hereunder. All notices shall be deemed effective upon personal delivery or
delivery through the Corporation’s electronic mail system or upon deposit in the
U.S. mail, postage prepaid and properly addressed to the party to be notified.

12. Successors and Assigns. Except to the extent otherwise provided in this
Agreement, the provisions of this Agreement shall inure to the benefit of, and
be binding upon, the Corporation and its successors and assigns and Participant,
Participant’s assigns, the legal representatives, heirs and legatees of
Participant’s estate and any beneficiaries of the Award designated by
Participant.

13. Construction. This Agreement and the Award evidenced hereby are made and
granted pursuant to the Plan and are in all respects limited by and subject to
the terms of the Plan. In the event of any conflict between the provisions of
this Agreement and the terms of the Plan, the terms of the Plan shall be
controlling. All decisions of the Administrator with respect to any question or
issue arising under the Plan or this Agreement shall be conclusive and binding
on all persons having an interest in the Award.

14. Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of California without
resort to that State’s conflict-of-laws rules.

 

7



--------------------------------------------------------------------------------

15. Employment at Will. Nothing in this Agreement or in the Plan shall confer
upon Participant any right to remain in Continuous Service for any period of
specific duration or interfere with or otherwise restrict in any way the rights
of the Corporation (or any Related Entity employing or retaining Participant) or
of Participant, which rights are hereby expressly reserved by each, to terminate
Participant’s Continuous Service at any time for any reason, with or without
cause.

16. Plan Prospectus. The official prospectus for the Plan is available on the
Corporation’s intranet at: http://gnet/ finance/            . Participant may
also obtain a printed copy of the prospectus by contacting Stock Administration
either through the internet at stockadministration@gilead.com or by telephoning
650-522-5517.

IN WITNESS WHEREOF, Gilead Sciences, Inc. has caused this Agreement to be
executed on its behalf by its duly-authorized officer on the day and year first
indicated above.

 

GILEAD SCIENCES, INC. By:  

 

Title:  

 

 

8



--------------------------------------------------------------------------------

APPENDIX A

DEFINITIONS

The following definitions shall be in effect under the Agreement:

A. Administrator shall mean the Compensation Committee of the Board in its
capacity as administrator of the Plan.

B. Agreement shall mean this Restricted Stock Unit Issuance Agreement.

C. Applicable Laws shall mean the legal requirements related to the Plan and the
Award under applicable provisions of the federal securities laws, state
corporate and securities laws, the Code, the rules of any applicable Stock
Exchange on which the Common Stock is listed for trading, and the rules of any
non-U.S. jurisdiction applicable to Awards granted to residents therein.

D. Award shall mean the award of Restricted Stock Units made to Participant
pursuant to the terms of this Agreement.

E. Award Date shall mean the date the restricted stock units are awarded to
Participant pursuant to the Agreement and shall be the date indicated in
Paragraph 1 of the Agreement.

F. Board shall mean the Corporation’s Board of Directors.

G. Change in Control shall mean a change in ownership or control of the
Corporation effected through the consummation of any of the following
transactions:

(i) a merger, consolidation or other reorganization approved by the
Corporation’s stockholders, unless securities representing more than fifty
percent (50%) of the total combined voting power of the voting securities of the
successor corporation are immediately thereafter beneficially owned, directly or
indirectly and in substantially the same proportion, by the persons who
beneficially owned the Corporation’s outstanding voting securities immediately
prior to such transaction;

(ii) a sale, transfer or other disposition of all or substantially all of the
Corporation’s assets;

(iii) the closing of any transaction or series of related transactions pursuant
to which any person or any group of persons comprising a “group” within the
meaning of Rule 13d-5(b)(1) of the 1934 Act (other than the Corporation or a
person that, prior to such transaction or series of related transactions,
directly or indirectly controls, is controlled by or is under common control
with, the Corporation) becomes directly or indirectly (whether as a result

 

A-1



--------------------------------------------------------------------------------

of a single acquisition or by reason of one or more acquisitions within the
twelve (12)-month period ending with the most recent acquisition) the beneficial
owner (within the meaning of Rule 13d-3 of the 1934 Act) of securities
possessing (or convertible into or exercisable for securities possessing) more
than fifty percent (50%) of the total combined voting power of the Corporation’s
outstanding securities (as measured in terms of the power to vote with respect
to the election of Board members) outstanding immediately after the consummation
of such transaction or series of related transactions, whether such transaction
involves a direct issuance from the Corporation or the acquisition of
outstanding securities held by one or more of the Corporation’s existing
stockholders; or

(iv) a change in the composition of the Board over a period of twelve
(12) consecutive months or less such that a majority of the Board members
ceases, by reason of one or more contested elections for Board membership, to be
comprised of individuals who either (A) have been Board members continuously
since the beginning of such period or (B) have been elected or nominated for
election as Board members during such period by at least a majority of the Board
members described in clause (A) who were still in office at the time the Board
approved such election or nomination.

In no event, however, shall a Change in Control be deemed to occur upon a
merger, consolidation or other reorganization effected primarily to change the
State of the Corporation’s incorporation or to create a holding company
structure pursuant to which the Corporation becomes a wholly-owned subsidiary of
an entity whose outstanding voting securities immediately after its formation
are beneficially owned, directly or indirectly and in substantially the same
proportion, by the persons who beneficially owned the Corporation’s outstanding
voting securities immediately prior to the formation of such entity.

F. Code shall mean the Internal Revenue Code of 1986, as amended.

G. Common Stock shall mean shares of the Corporation’s common stock.

H. Completion Date shall mean, for each Performance Objective, the date on which
that Performance Objective is attained and shall in no event be later than the
latest date specified for completion of that Performance Objective in attached
Schedule I.

I. Consultant shall mean any person, including an advisor, who is compensated by
the Corporation or any Related Entity for services performed as a non-employee
consultant; provided, however, that the term “Consultant” shall not include
non-employee Directors serving in their capacity as Board members. The term
“Consultant” shall include a member of the board of directors of a Related
Entity.

 

A-2



--------------------------------------------------------------------------------

J. Continuous Service shall mean the performance of services for the Corporation
or a Related Entity (whether now existing or subsequently established) by a
person in the capacity of an Employee, Director or Consultant. For purposes of
this Agreement, Participant shall be deemed to cease Continuous Service
immediately upon the occurrence of either of the following events:
(i) Participant no longer performs services in any of the foregoing capacities
for the Corporation or any Related Entity or (ii) the entity for which
Participant is performing such services ceases to remain a Related Entity of the
Corporation, even though Participant may subsequently continue to perform
services for that entity. In jurisdictions requiring notice in advance of an
effective termination of Participant’s service as an Employee, Director or
Consultant, Continuous Service shall be deemed terminated upon the actual
cessation of such service to the Corporation or a Related Entity notwithstanding
any required notice period that must be fulfilled before Participant’s
termination as an Employee, Director or Consultant can be effective under
Applicable Laws.

K. Corporation shall mean Gilead Sciences, Inc., a Delaware corporation, and any
successor corporation to all or substantially all of the assets or voting stock
of Gilead Sciences, Inc. which shall by appropriate action adopt the Plan.

L. Director shall mean a member of the Board.

M. Employee shall mean any person who is in the employ of the Corporation (or
any Related Entity), subject to the control and direction of the Corporation or
Related Entity as to both the work to be performed and the manner and method of
performance.

N. Fair Market Value per share of Common Stock on any relevant date shall be the
closing price per share of Common Stock (or the closing bid, if no sales were
reported), as quoted on the Stock Exchange serving as the primary trading market
for the Common Stock, on the last market trading day prior to the date of
determination, as reported in The Wall Street Journal or such other source as
the Administrator deems reliable.

O. 1934 Act shall mean the Securities Exchange Act of 1934, as amended from time
to time.

P. Normal Vesting Schedule shall mean the schedule set forth in Paragraph 1 of
the Agreement, pursuant to which the Restricted Stock Units and the underlying
Shares are to vest in one or more allotments upon the satisfaction of the
performance and Continuous Service vesting requirements applicable to that
allotment.

Q. Participant shall mean the person to whom the Award is made pursuant to the
Agreement.

R. Parent shall mean a “parent corporation,” whether now existing or hereafter
established, as defined in Section 424(e) of the Code.

 

A-3



--------------------------------------------------------------------------------

S. Performance Objectives shall mean the various performance objectives
specified on attached Schedule I which must be attained in order to satisfy the
applicable performance vesting requirements for the shares of Common Stock
subject to this Award.

T. Permanent Disability shall mean the inability of Participant to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which is expected to result in death or to be of continuous
duration of twelve (12) months or more.

U. Plan shall mean the Corporation’s 2004 Equity Incentive Plan, as amended from
time to time.

V. Related Entity shall mean (i) any Parent or Subsidiary of the Corporation and
(ii) any corporation in an unbroken chain of corporations beginning with the
Corporation and ending with the corporation in the chain for which Participant
provides services as an Employee, Director or Consultant, provided each
corporation in such chain owns securities representing at least fifty percent
(50%) of the total outstanding voting power of the outstanding securities of
another corporation or entity in such chain.

W. Restricted Stock Unit shall mean the right to receive one share of Common
Stock pursuant to this Award upon the satisfaction of the performance and/or
Continuous Service vesting requirements to which that right is subject.

X. Separation from Service shall mean the Participant’s cessation of Employee
status by reason of his or her death, retirement or termination of employment.
The Participant shall be deemed to have terminated employment for such purpose
at such time as the level of his or her bona fide services to be performed as an
Employee (or as a consultant or independent contractor) permanently decreases to
a level that is not more than twenty percent (20%) of the average level of
services he or she rendered as an Employee during the immediately preceding
thirty-six (36) months (or such shorter period for which he or she may have
rendered such services). Solely for purposes of determining when a Separation
from Service occurs, Participant will be deemed to continue in “Employee” status
for so long as he or she remains in the employ of one or more members of the
Employer Group, subject to the control and direction of the employer entity as
to both the work to be performed and the manner and method of performance.
“Employer Group” means the Corporation and any Parent or Subsidiary and any
other corporation or business controlled by, controlling or under common control
with, the Corporation, as determined in accordance with Sections 414(b) and
(c) of the Code and the Treasury Regulations thereunder, except that in applying
Sections 1563(1), (2) and (3) for purposes of determining the controlled group
of corporations under Section 414(b), the phrase “at least 50 percent” shall be
used instead of “at least 80 percent” each place the latter phrase appears in
such sections and in applying Section 1.414(c)-2 of the Treasury Regulations for
purposes of determining trades or businesses that are under common control for
purposes of Section 414(c), the phrase “at least 50 percent” shall be used
instead of “at least 80 percent” each place the latter phrase appears in Section
1.4.14(c)-2 of the Treasury Regulations. Any such determination as to Separation
from Service, however, shall be made in accordance with the applicable standards
of the Treasury Regulations issued under Section 409A of the Code.

 

A-4



--------------------------------------------------------------------------------

Y. Stock Exchange shall mean the American Stock Exchange, the Nasdaq Global or
Global Select Market or the New York Stock Exchange.

Z. Subsidiary shall mean a “subsidiary corporation,” whether now existing or
hereafter established, as defined in Section 424(f) of the Code.

AA. Withholding Taxes shall mean the federal, state and local income taxes and
the employee portion of the federal, state and local employment taxes required
to be withheld by the Corporation in connection with the issuance of the shares
of Common Stock which vest under the Award and any phantom dividend equivalents
distributed with respect to those shares.

 

A-5



--------------------------------------------------------------------------------

SCHEDULE I

PERFORMANCE OBJECTIVES AND COMPLETION DATES

Performance Objective One and Latest Completion Date

 

Performance Objective Two and Latest Completion Date

 

Performance Objective Three and Latest Completion Date

 

A-1